Remarks
Claims 1-32 are pending.  

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
The claims include subject matter that has no patentable weight.  For example, the method of claim 1 includes a step that is conditional upon “if the attempting to authenticate is successful”.  This step never needs to occur.  Therefore, this step cannot have patentable weight.  All similar subject matter in the claims has no patentable weight.  

Information Disclosure Statement
The information disclosure statement filed 10/30/2019 fails to comply with the provisions of 37 CFR 1.97, 1.98 and MPEP § 609 because NPL #2 does not have a publication date.  It has been placed in the application file, but the information referred to therein has not been considered as to the merits.  Applicant is advised that the date of any re-submission of any item of information contained in this information disclosure statement or the submission of any missing element(s) will be the date of submission for purposes of determining compliance with the requirements based on the time of filing 

Claim Objections
Claims 9, 19, and 26 are objected to because of the following informalities:  
Claim 9 references a “QR code”.  However, the first time an acronym is set forth in a set of claims, it must be defined.  Claims 19 and 26 have the same issue with respect to acronyms.  
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 32 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 32 recites the limitation "the certain capture device" in the final limitation.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-18, 21-28, 31, and 32 are rejected under 35 U.S.C. 103 as being unpatentable over Hemphill (U.S. Patent Application Publication 2014/0181521) in view of Solomon (U.S. Patent Application Publication 2016/0088326).
Regarding Claim 1,
Hemphill discloses a method for execution by a management server connectable to a communication network, comprising:
Obtaining authentication credentials from a source external to the communication network, the authentication credentials being associated with a particular network device identifier of an image capture device (Exemplary Citations: for example, Abstract, Paragraphs 24, 27, 28, 33, 34, 37-42, 62-70, 72-74, 76-93, 97, 98, and associated figures; obtaining any authentication credentials (e.g., public key, private key, symmetric 
Determining that a certain device purported to have the particular network device identifier is connected to the communication network (Exemplary Citations: for example, Abstract, Paragraphs 24, 27, 28, 33, 34, 37-42, 62-70, 72-74, 76-93, 97, 98, and associated figures; when the automation device connects to the network, which may be after the above, for example);
After the determining, attempting to authenticate the certain device over the communication network based on verification of prior knowledge of the authentication credentials by the certain device (Exemplary Citations: for example, Abstract, Paragraphs 24, 27, 28, 33, 34, 37-42, 62-70, 72-74, 76-93, 97, 98, and associated figures; authenticating via public key pair, symmetric key, password, or the like, for example); and
Accepting data received from the certain device over the communication network if the attempting to authenticate is successful (Exemplary Citations: for example, Abstract, Paragraphs 24, 27, 28, 33, 34, 37-42, 62-70, 72-74, 76-93, 97, 98, and associated figures; provisioning device and accepting communications therefrom, for example);

Solomon, however, discloses that the management server is a video management server and that the data is video data (Exemplary Citations: for example, Abstract, Paragraphs 6, 16, 17, 20, 21, 24-30, and associated figures, as well as many more sections throughout the document; servers receive video data from video sources, for example); and
Accepting video data received from the certain device over the communication network (Exemplary Citations: for example, Abstract, Paragraphs 6, 16, 17, 20, 21, 24-30, and associated figures, as well as many more sections throughout the document; servers receive video data from video sources, for example).  It would have been obvious to one of ordinary skill in the art at the time of applicant’s invention, which is before any effective filing date of the claimed invention, to incorporate the distributed surveillance management techniques of Solomon into the device provisioning system of Hemphill in order to allow surveillance domains to be centrally managed, to allow users to remotely view surveillance videos, to allow for surveillance domains to be dynamically reconfigured and expanded seamlessly without creating integration problems, and/or to increase availability, flexibility, scalability, and/or cost-effectiveness.  

Regarding Claim 2,
Hemphill as modified by Solomon discloses the method of claim 1, in addition, Hemphill discloses determining that the attempting to authenticate is successful in case the video management server determines that the authentication credentials were known to the certain device prior to the determining (Exemplary Citations: for example, Abstract, Paragraphs 24, 27, 28, 33, 34, 37-42, 62-70, 72-74, 76-93, 97, 98, and associated figures; automation device had keys and ID and such prior to the device connecting to network, for example).  
Regarding Claim 3,
Hemphill as modified by Solomon discloses the method of claim 1, in addition, Hemphill discloses determining that the attempting to authenticate is successful in case the video management server determines that the authentication credentials were known to the certain device prior to execution of the method (Exemplary Citations: for example, Abstract, Paragraphs 24, 27, 28, 33, 34, 37-42, 62-70, 72-74, 76-93, 97, 98, and associated figures; automation device had keys and ID and such at factory, manufacturer, or the like, for example).  
Regarding Claim 4,
Hemphill as modified by Solomon discloses the method of claim 1, in addition, Hemphill discloses that the accepting video data received from 
Regarding Claim 5,
Hemphill as modified by Solomon discloses the method of claim 1, in addition, Hemphill discloses after the determining, attempting a mutual authentication with the certain device over the communication network based on verification of prior mutual knowledge of the authentication credentials by the video management server and the certain device, wherein attempting to authenticate the certain device is included as part of the mutual authentication (Exemplary Citations: for example, Abstract, Paragraphs 24, 27, 28, 33, 34, 37-42, 62-70, 72-74, 76-93, 97, 98, and associated figures; automation device encrypts with public key, server decrypts with private key, server encrypts with private key, automation device decrypts with public key, symmetric key encryption as well, for example.  All of this shows that both entities had knowledge of this/these keys prior to communicating).  
Regarding Claim 6,
Hemphill as modified by Solomon discloses the method of claim 5, in addition, Hemphill discloses that accepting video data received from the certain device occurs only if the mutual authentication is successful 
Regarding Claim 7,
Hemphill as modified by Solomon discloses the method of claim 1, in addition, Hemphill discloses that obtaining the authentication credentials from the source external to the communication network comprises optically scanning a physical component external to the communication network to obtain an image (Exemplary Citations: for example, Abstract, Paragraphs 24, 27, 28, 33, 34, 37-42, 62-70, 72-74, 76-93, 97, 98, and associated figures; scanning of barcode, QR code, or the like, for example).  
Regarding Claim 8,
Hemphill as modified by Solomon discloses the method of claim 7, in addition, Hemphill discloses that the physical component includes one of a container for containing the image capture device and a label for being affixed to the image capture device (Exemplary Citations: for example, Abstract, Paragraphs 24, 27, 28, 33, 34, 37-42, 62-70, 72-74, 76-93, 97, 98, and associated figures; the above is on automation device, packaging/box, or the like, as examples).  
Regarding Claim 9,
Hemphill as modified by Solomon discloses the method of claim 8, in addition, Hemphill discloses that the image includes a scan of a QR code (Exemplary Citations: for example, Abstract, Paragraphs 24, 27, 28, 
Regarding Claim 10,
Hemphill as modified by Solomon discloses the method of claim 1, in addition, Hemphill discloses that obtaining the authentication credentials comprises scanning an image into which the authentication credentials have been encoded (Exemplary Citations: for example, Abstract, Paragraphs 24, 27, 28, 33, 34, 37-42, 62-70, 72-74, 76-93, 97, 98, and associated figures; barcode, QR code, or the like, for example).  
Regarding Claim 11,
Hemphill as modified by Solomon discloses the method of claim 1, in addition, Hemphill discloses obtaining the particular network device identifier together with the authentication credentials (Exemplary Citations: for example, Abstract, Paragraphs 24, 27, 28, 33, 34, 37-42, 62-70, 72-74, 76-93, 97, 98, and associated figures; ID, pubic key, private key, symmetric key, password, address, etc., for example).  
Regarding Claim 12,
Hemphill as modified by Solomon discloses the method of claim 11, in addition, Hemphill discloses storing the particular network device identifier and the authentication credentials in association with each other in a database (Exemplary Citations: for example, Abstract, Paragraphs 24, 27, 28, 33, 34, 37-42, 62-70, 72-74, 76-93, 97, 98, and associated figures; 
Regarding Claim 13,
Hemphill as modified by Solomon discloses the method of claim 1, in addition, Hemphill discloses determining provisioning parameters associated with the particular network device identifier (Exemplary Citations: for example, Abstract, Paragraphs 24, 27, 28, 33, 34, 37-42, 62-70, 72-74, 76-93, 97, 98, and associated figures; determining various parameters to provision to automation device, such as SSID, password, configuration data, account information, or the like, for example).  
Regarding Claim 14,
Hemphill as modified by Solomon discloses the method of claim 13, in addition, Hemphill discloses that determining the provisioning parameters occurs between the obtaining and the determining (Exemplary Citations: for example, Abstract, Paragraphs 24, 27, 28, 33, 34, 37-42, 62-70, 72-74, 76-93, 97, 98-100, and associated figures; the above parameters may be determined at any time, such as after obtaining authentication credentials, prior to the automation device connecting, for example).  
Regarding Claim 15,
Hemphill as modified by Solomon discloses the method of claim 13, in addition, Hemphill discloses that the provisioning parameters include video provisioning parameters (Exemplary Citations: for example, 
Regarding Claim 16,
Hemphill as modified by Solomon discloses the method of claim 15, in addition, Hemphill discloses that the video provisioning parameters include a geographic location of the camera (Exemplary Citations: for example, Abstract, Paragraphs 24, 27, 28, 33, 34, 37-42, 62-70, 72-74, 76-93, 97, 98-100, and associated figures).  
Regarding Claim 17,
Hemphill as modified by Solomon discloses the method of claim 17, in addition, Hemphill discloses that accepting the video data received from the certain device over the communication network comprises processing the video data in accordance with the video provisioning parameters (Exemplary Citations: for example, Abstract, Paragraphs 24, 27, 28, 33, 34, 37-42, 62-70, 72-74, 76-93, 97, 98, and associated figures; all data processed at the server(s) is processed according to the device that sent it, the account that it is associated with, etc., as examples); and
Solomon discloses that accepting the video data received from the certain device over the communication network comprises processing the video data in accordance with the video provisioning parameters 
Regarding Claim 18,
Hemphill as modified by Solomon discloses the method of claim 5, in addition, Hemphill discloses that the mutual authentication is carried out without exchanging the authentication credentials with the certain device over the communication network (Exemplary Citations: for example, Abstract, Paragraphs 24, 27, 28, 33, 34, 37-42, 62-70, 72-74, 76-93, 97, 98, and associated figures; keys do not need to be sent between devices since they are previously stored therein in at least some embodiments, for example).  
Regarding Claim 21,
Hemphill as modified by Solomon discloses the method of claim 5, in addition, Hemphill discloses that the mutual authentication is deemed successful in case the video management server verifies that the certain device had prior knowledge of the authentication credentials and the certain devices verifies that the video management server had prior knowledge of the authentication credentials (Exemplary Citations: for example, Abstract, Paragraphs 24, 27, 28, 33, 34, 37-42, 62-70, 72-74, 76-93, 97, 98, and associated figures; automation device encrypts with 
Regarding Claim 22,
Hemphill as modified by Solomon discloses the method of claim 5, in addition, Hemphill discloses that the mutual authentication is deemed successful in case the video management server verifies that the certain device had knowledge of the authentication credentials prior to the determining and the certain device verifies that the video management server had knowledge of the authentication credentials prior to the determining (Exemplary Citations: for example, Abstract, Paragraphs 24, 27, 28, 33, 34, 37-42, 62-70, 72-74, 76-93, 97, 98, and associated figures).  
Regarding Claim 23,
Hemphill as modified by Solomon discloses the method of claim 1, in addition, Hemphill discloses that determining that the certain device is connected to the communication network comprises carrying out a discovery protocol (Exemplary Citations: for example, Abstract, Paragraphs 24, 27, 28, 33, 34, 37-42, 62-70, 72-74, 76-93, 97, 98, and associated figures; using relay devices to look for new automation devices on the network, for example).  
Regarding Claim 24,

Regarding Claim 25,
Hemphill as modified by Solomon discloses the method of claim 1, in addition, Hemphill discloses that determining that the certain device is connected to the communication network comprises receiving input from an operator of the video management server, the input specifying the particular network device identifier (Exemplary Citations: for example, Abstract, Paragraphs 24, 27, 28, 33, 34, 37-42, 62-70, 72-74, 76-93, 97, 98, and associated figures; user with account enters the ID via UI, scanner, camera, or the like, for example).  
Regarding Claim 26,
Hemphill as modified by Solomon discloses the method of claim 1, in addition, Hemphill discloses that the particular network device identifier is at least one of a MAC address and an IP address (Exemplary Citations: for example, Abstract, Paragraphs 7, 11, 12, 15, 24, 27, 28, 33, 34, 37-42, 62-70, 72-74, 76-93, 97, 98, and associated figures).  

Hemphill as modified by Solomon discloses the method of claim 5, in addition, Hemphill discloses rejecting video data received from the certain device over the communication network if the mutual authentication is not successful (Exemplary Citations: for example, Abstract, Paragraphs 24, 27, 28, 33, 34, 37-42, 62-70, 72-74, 76-93, 97, 98, and associated figures).  
Regarding Claim 28,
Hemphill as modified by Solomon discloses the method of claim 5, in addition, Hemphill discloses that the mutual authentication is deemed not successful in case video management server did not have knowledge of the authentication credentials prior to the determining or the video management server determines that the certain device did not have knowledge of the authentication credentials prior to the determining (Exemplary Citations: for example, Abstract, Paragraphs 24, 27, 28, 33, 34, 37-42, 62-70, 72-74, 76-93, 97, 98, and associated figures).  
Regarding Claim 31,
Claim 31 is a server claim that is broader than at least method claim 5 and is rejected for the same reasons.  
Claim 31 includes the following generic components: a processor, an interface, a memory operatively coupled to the processor and comprising computer-readable instructions executable by the processor, and execution of the computer-readable instructions by the processor 
Regarding Claim 32,
Claim 32 is a medium claim that is broader than at least method claim 5 and is rejected for the same reasons.  

Claims 19 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Hemphill in view of Solomon and Kumari (Anitha Kumari K et al., “Solution to Security and Secrecy in Cloud Environment using PAKE Protocol – A Bibliographic Survey”, International Journal of Computer Applications (0975-8887), Vol. 96, No. 2, June 2014).
Regarding Claim 19,
Hemphill as modified by Solomon discloses the method of claim 5, in addition, Hemphill discloses that attempting the mutual authentication is at least partly carried out in accordance with a protocol with the certain device (Exemplary Citations: for example, Abstract, Paragraphs 24, 27, 28, 33, 34, 37-42, 62-70, 72-74, 76-93, 97, 98, and associated figures);
But does not explicitly disclose that the protocol is a PAKE protocol.  
Kumari, however, discloses that attempting the mutual authentication is at least partly carried out in accordance with a PAKE protocol with the certain device (Exemplary Citations: for example, Abstract, Sections 1-6; this entire documents discusses various PAKE 
Regarding Claim 20,
Hemphill as modified by Solomon discloses the method of claim 5, in addition, Hemphill discloses that attempting the mutual authentication comprises the video management server providing a first parameter to the certain device and the certain device providing a second parameter to the video management server (Exemplary Citations: for example, Abstract, Paragraphs 24, 27, 28, 33, 34, 37-42, 62-70, 72-74, 76-93, 97, 98, and associated figures);
But does not explicitly disclose that the first and second parameters are public keys.  

That attempting the mutual authentication comprises the video management server providing a first public key to the certain device and the certain device providing a second public key to the video management server (Exemplary Citations, for example: Sections 2.3, 2.4, 3-3.2; public keys, exchange thereof, etc., for example).  It would have been obvious to one of ordinary skill in the art at the time of applicant’s invention, which is before any effective filing date of the claimed invention, to incorporate the PAKE techniques of Kumari into the device provisioning system of Hemphill as modified by Solomon in order to resist detectable online and offline dictionary attacks, achieve mutual authentication within 3 message flows, resist offline password guessing attacks, secure against undetectable online password guessing attacks, secure against attacks who eavesdrop, insert, delete, or modify message, to ensure that all entities can get all necessary public keys, and/or to increase security in the system.  

Claims 29 and 30 are rejected under 35 U.S.C. 103 as being unpatentable over Hemphill in view of Solomon and Koo (U.S. Patent Application Publication 2014/0242940).
Regarding Claim 29,

But does not explicitly disclose that the network is a closed-circuit network.  
Koo, however, discloses that the communication network is an in-building, closed-circuit network (Exemplary Citations: for example, Abstract, Paragraphs 40, 48, 66-72, 124-126, and associated figures; provisioning network devices that are CCTVs, for example).  It would have been obvious to one of ordinary skill in the art at the time of applicant’s invention, which is before any effective filing date of the claimed invention, to incorporate the CCTV network system of Koo into the device provisioning system of Hemphill as modified by Solomon in order to allow the provisioning of devices on CCTV networks, allow for automation devices of additional varieties, thereby expanding the extensibility and usability of the system, and/or allow for use of additional networks.  
Regarding Claim 30,
Hemphill as modified by Solomon discloses the method of claim 1, in addition, Hemphill discloses that the communication network is isolated from the Internet (Exemplary Citations: for example, Abstract, Paragraphs 24, 27, 28, 33-35, 37-42, 62-70, 72-74, 76-93, 97, 98, and associated 
Koo also discloses that the communication network is isolated from the Internet (Exemplary Citations: for example, Abstract, Paragraphs 40, 48, 66-72, 124-126, and associated figures; provisioning network devices that are CCTVs, for example).  It would have been obvious to one of ordinary skill in the art at the time of applicant’s invention, which is before any effective filing date of the claimed invention, to incorporate the CCTV network system of Koo into the device provisioning system of Hemphill as modified by Solomon in order to allow the provisioning of devices on CCTV networks, allow for automation devices of additional varieties, thereby expanding the extensibility and usability of the system, and/or allow for use of additional networks.  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jeffrey D Popham whose telephone number is (571)272-7215. The examiner can normally be reached Monday through Friday 9:00-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Nickerson can be reached on (469) 295-9235. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Jeffrey D. Popham/Primary Examiner, Art Unit 2432